Title: From John Adams to Benjamin Franklin, 17 August 1780
From: Adams, John
To: Franklin, Benjamin


     
      Sir
      Amsterdam August 17. 1780
     
     I never was more amuzed with political Speculations, than Since my Arrival in this country. Every one has his Prophecy, and every Prophecy is a Paradox. One Says America will give France the Go By. Another that France and Spain, will abandon America. A Third that Spain will forsake France and America. A Fourth that America, has the Interest of all Europe against her. A Fifth that She will become the greatest manufacturing Country, and thus ruin Europe. A Sixth that she will become a great and an ambitious military and naval Power, and consequently terrible to Europe.
     In short it Seems as if they had Studied for every Impossibility, and agreed to foretell it, as a probable future Event.
     I tell the first, that if the K. of France would release America from her Treaty and England would agree to our Independance, on condition we would make an Alliance offensive and defensive with her, America ought not to accept it and would not, because She will in future have no security for Peace even with England, but in her Treaty with France. I ask the Second, whether they think the Connection of America of So little Consequence to France and Spain, that they would lightly give it up? I ask the third, whether the Family compact added to the Connection with America is a trifling Consideration to Spain? To the fifth, that America will not make manufactures enough for her own Consumption, these 1000 years. To the sixth that We love Peace and hate War So much, that We can Scarcely keep up an army necessary to defend ourselves against the greatest of Evils, and to secure our Independance which is the greatest of Blessings; and therefore while We have Land enough to conquer from the Trees, Rocks and wild Beasts We shall never go abroad to trouble other nations.
     To the fourth, I Say that their Paradox is like several others, viz. that Bachus and Ceres did mischief to mankind when they invented Wine and Bread, that Arts, Sciences and Civilization have been general Calamities &c.
     That upon their Supposition all Europe ought to agree, to bring away the Inhabitants of America, and divide them among the nations of Europe to be maintained as Paupers, leaving America to grow up again, with Trees and Bushes, and to become again the Habitations of Bears and Indians, forbidding all navigation to that quarter of the globe in future. That Mankind in general, however are probably of a different opinion, believing that Columbus as well as Bachus and Ceres did a service to mankind, and that Europe and America will be rich Blessings to each other, the one Supplying a surplus of manufactures, and the other a surplus of raw materials, the Productions of Agriculture.
     It is very plain, however, that Speculation and disputation, can do Us little service. No Facts are believed, but decisive military Conquests: no Arguments are seriously attended to in Europe but Force. It is to be hoped our Countrymen instead of amusing themselves any longer with delusive dreams of Peace, will bend the whole Force of their Minds to augment their Navy, to find out their own Strength and Resources and to depend upon themselves. I have the Honour to be, with great Respect, your most obedient servant
     
      John Adams
     
    